DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated July 1, 2022.

As for Applicant’s argument regarding amended independent claim 1 overcoming Li: “The term "application state" is used only once in Li (above) and is linked to whether a first or second application is executing on a device. That is, while Li may describe different responsive actions to a gesture by different applications, Li fails to teach or describe different gesture definitions for the same application such that the application performs different operations on an object responsive to the same gesture based on different application contexts. Thus, claim 1 is allowable over Holmquist in view of Miura and Li.” (Remarks, page 11); examiner respectfully disagrees.  Paragraph 60 of Li teaches “As a first variation of this sixth aspect, an action 102 (fig 2) may be associated with a context of the device 104, such as an executing mode, an application, or an application state of the device 104. For example, a recognized gesture 110 may cause a first action 114 to be performed if the device 104 is executing a first application, and a second action 114 if the device 104 is executing a second application (e.g., shaking the device 104 while using an email application causes the email application to fetch new mail, while shaking the device 104 while using a media playing application causes the media playing application to skip to a next media item in a playlist).”  Therefore, while Li gives an example of the same gesture used with two different applications resulting in two different operations, Li does explicitly state disclose that an action may be associated with “an executing mode, an application, or an application state of the device”.

Accordingly, amended independent claim 1 remains rejected.  The similarly amended independent claims 12 and 17 remain rejected as well.  The dependent claims also remain rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holmquist (US 2015/0373065 A1), in view of Miura (US 2012/0092280 A1), and further in view of Li (US 2015/0261298 A1).

Instant Claim 1: A computer-implemented method for performing one or more actions responsive to a gesture on a multi-screen device,  (“In addition to the content sharing application, each of the mobile devices is equipped with a gesture recognition application.” (Holmqust, paragraph 47)  Fig 2 of Holmquist illustrates mobile device 301 containing three separate screens, labelled 310, 320, and 330.)

the method comprising: receiving a plurality of definitions for the gesture, including receiving at least: a first definition for the gesture customized for a first application in a first application context, wherein the first definition includes one or more motion inputs for initiating a first responsive action by the first application, wherein the first responsive action is customized for the first application context;  (“For sharing the content, the sharing user may select an icon from the grid portion 330 and perform a gesture, such as a "throw" gesture, with the user's mobile device, while continuing to select the icon, as illustrated in FIG. 2.” (Holmquist, paragraph 55)  Therefore, the throw gesture has been defined for sharing content.  The definition may be factory installed.
In addition, when the user selects an icon from the grid portion 330 and then performs a gesture, the context is that of a content sharing application with the particular icon selected.)

detecting the one or more motion inputs of the gesture on an object on a first screen of the multi-screen device,  (Referring to fig 2 of Holmquist, display portion 310 corresponds to the first screen of the claim.  In addition, the above citation from paragraph 55 of Holmquist teaches that the user selects an icon and performs the gesture.  This icon corresponds to the object of the claim.)

determining the first application is open on a second screen of the multi-screen device, wherein the first application is associated with the first application context; (The grid portion 330 taught in the above citation from paragraph 55 of Holmquist corresponds to the second screen of the claim.)

and responsive to the gesture, causing the first application to perform the first responsive action on the object in the second screen of the multi-screen device based on the first application context,  (“In one embodiment, the share indicator on user A's mobile device may be in the form of highlighting an image of user B with whom the content was shared.” (Holmquist, paragraph 57)  Therefore, the icon representing user B on the grid portion 330 of Holmquist may be highlighted.  This operation is performed because the content sharing application is open.)

Holmquist does not teach the following limitations of this claim:

and a second definition for the gesture customized for the first application in a second application context, wherein the second definition includes the one or more motion inputs for initiating a second responsive action by the first application, wherein the second responsive action is customized for the second application context; …
wherein the multi-screen device comprises at least two physically independent screens which are physically joined and communicatively coupled by an electronic connector; …
wherein the first application is configured based on the second definition to perform the second responsive action on the object responsive to the gesture when the first application is associated with the second application context.

In the same field of endeavor, however, Miura does disclose an electronic device with two physically independent screens wherein a gesture one screen impacts the other screen.

wherein the multi-screen device comprises at least two physically independent screens which are physically joined and communicatively coupled by an electronic connector;  (“The mobile phone terminal also includes a control unit that, in a state where the object is displayed on the first touch panel or the second touch panel, when the touch on the object is detected and then a movement of the touch is detected and if the first touch panel or the second touch panel is in a movement direction of the touch, displays a screen provided by a function corresponding to the object on the first touch panel or the second touch panel in the movement direction of the touch.” (Miura, abstract)  The control unit of Miura corresponds to the electronic connector of the claim.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the mobile device as taught by Holmquist, wherein a single screen is divided into regions; with the electronic device as taught by Miura, wherein the device contains two physically independent screens.  Such a combination involves incorporating a known feature (two separate screens) into a known device in order to yield the predictable result of having more space for the content of Holmquist to be displayed.  All other aspects of Holmquist remain as is.

In the same field of endeavor, Li discloses an electronic device wherein the same user gesture may result in different actions depending on the state of the application being displayed on the device.

and a second definition for the gesture customized for the first application in a second application context, wherein the second definition includes the one or more motion inputs for initiating a second responsive action by the first application, wherein the second responsive action is customized for the second application context; … wherein the first application is configured based on the second definition to perform the second responsive action on the object responsive to the gesture when the first application is associated with the second application context.  (“As a first variation of this sixth aspect, an action 102 (fig 2) may be associated with a context of the device 104, such as an executing mode, an application, or an application state of the device 104. … Accordingly, in response to the detection of a gesture 110, the device 104 may detect a current device context, and may perform an action 114 that is associated both with the gesture 110 and the current device context of the device 104.” (Li, paragraph 60)  When the user of Holmquist selects a second icon from the grid portion 330, for example, and then performs the same gesture, the context may be a second context.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the mobile device as taught by Holmquist, wherein a particular user gesture always results in the same action; with the electronic device as taught by Li, wherein the same user gesture may result in different actions depending on the state of the application being displayed on the device.  Such a combination involves incorporating a known feature (Li) into a known device in order to yield the predictable result of allowing the user to perform multiple actions on the screen while only having to remember a single gesture.


Instant Claim 2: The computer-implemented method of claim 1, wherein the first application context comprises a first application state. (“As a first variation of this sixth aspect, an action 102 (fig 2) may be associated with a context of the device 104, such as an executing mode, an application, or an application state of the device 104.” (Li, paragraph 60))


Instant Claim 3: The computer-implemented method of claim 1, further comprising: when the first application is in the second application context, retrieving the second definition for causing the first application to perform the second responsive action on the object.  (“As a first variation of this sixth aspect, an action 102 (fig 2) may be associated with a context of the device 104, such as an executing mode, an application, or an application state of the device 104.” (Li, paragraph 60))


Instant Claim 4: The computer-implemented method of claim 1, wherein when the first application is not open in the second screen, the method further comprises: opening the object in the second screen.  (In order for the user to invoke the content sharing application of Holmquist, the icons application in grid portion 330 must be open.)


Instant Claim 5: The computer-implemented method of claim 1, wherein when a second application is open in the second screen, the method further comprising: retrieving a third definition for causing the second application to perform a third responsive action on the object.  (“For sharing the content, the sharing user may select an icon from the grid portion 330 and perform a gesture, such as a "throw" gesture, with the user's mobile device, while continuing to select the icon, as illustrated in FIG. 2.” (Holmquist, paragraph 55)  When the user of Holmquist selects an icon from the grid portion 330 and then performs a gesture, the processor of Holmquist retrieves the definition for this sequence by the user.)


Instant Claim 6: The computer-implemented method of claim 1, wherein the first responsive action is one of: attaching the object; and cutting and pasting the object.  (“In one embodiment, the share indicator on user A's mobile device may be in the form of highlighting an image of user B with whom the content was shared.” (Holmquist, paragraph 57)  The image of user B is attached to highlighting.)


Instant Claim 7: The computer-implemented method of claim 1, wherein the gesture is a throw gesture, and wherein the throw gesture comprises at least one motion input.  (“The throw gesture may be similar to the throwing of a fishing line.” (Holmquist, paragraph 55))


Instant Claim 8: The computer-implemented method of claim 7, wherein the at least one motion input comprises a touch in a sideways direction received at the first screen towards the second screen.  (While Holmquist does not teach exactly the user motion being that of a touch in a sideways direction at the first screen towards the second screen, such an arbitrary sequence of user motions is a matter of design choice.)


Instant Claim 9: The computer-implemented method of claim 1, wherein the gesture comprises a plurality of motion inputs.  (“The throw gesture may be similar to the throwing of a fishing line.” (Holmquist, paragraph 55)  The throwing of a fishing line comprises multiple user motions.)


Instant Claim 10: The computer-implemented method of claim 9, wherein the plurality of motion inputs comprise a long press motion and a throw motion.  (“For sharing the content, the sharing user may select an icon from the grid portion 330 and perform a gesture, such as a "throw" gesture, with the user's mobile device, while continuing to select the icon, as illustrated in FIG. 2.” (Holmquist, paragraph 55))


Instant Claim 11: The computer-implemented method of claim 10, wherein the throw motion is a sideways motion received at the first screen in a direction of the second screen.  (The throw gesture of Holmquist, which is similar to the throwing of a fishing line, may be a sideways motion moving in all different directions.)


Instant Claim 12: A system, comprising: at least one processor; and at least one memory storing computer-executable instructions that when executed by the at least one processor cause the system to perform operations,  (“In FIG. 8A, is an illustration of an embodiment of an exemplary computer system 600 suitable for use with the present invention including display 603 having display screen 605. Cabinet 607 houses standard computer components (not shown) such as a disk drive, CDROM drive, display adapter, network card, random access memory (RAM), central processing unit (CPU), and other components, subsystems and devices.” (Holmquist, paragraph 88)   The computer system 600, central processing unit, and random access memory correspond to the system, processor, and memory of the claim.)

Apparatus claim 12 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 12 is similarly rejected under the same rationale as applied above with respect to method claim 1.


Instant Claim 13: (Claim 13 is substantially identical to a combination of claims 7 and 8, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially included within claim 12, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 11, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially identical to claim 12, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 20: The computer storage medium of claim 17, wherein the first responsive action is defined in a software development kit (SDK) for the first application.  (The memory of Holmquist stores software code that may be referred to as a software development kit.)


Instant Claim 21: (Claim 21 is substantially identical to claim 13, and thus, is rejected under similar rationale.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626